Action by plaintiff wife to recover damages for personal injuries, and by plaintiff husband for expenses and loss of services. Resettled order setting aside the verdict of a jury in favor of defendants and granting a new trial on the ground that the court had committed error in ruling upon evidence, to the prejudice of plaintiffs, unanimously affirmed, with costs. No opinion. Appeal from original order of January 7, 1944, dismissed, without costs. Present — Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ,